PER CURIAM:
Epitomized Opinion
Ridarcsik employed Birinyi, an attorney of record, oO conduct certain litigation. Birinvi claims to have nad a contract whereby he was to receive $150 for nis services, Ridarcsik claims that Birinyi was to nave $50. Birinyi collected $160, keeping all of it -.xcept $10, which he tendered to Ridarcsik. Ridar-fsik sued to recover $110 and Birinyi filed a counter Haim asking for $150. Upon judgment for Ridar-isik Birinyi prosecutes error.
1. Unless the judgment of the lower court was manifestly against the weight of the evidence it will not be disturbed, which cannot be said. Judgment affirmed.